NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                               ______________

                                       No: 12-4408
                                     ______________

                                MARINA BALYAN,
                                         Appellant

                                           v.

                      AMANDA BALDWIN; JANE DOES 1-10,
                     being fictitious persons unknown at this time;
                    ABC COMPANY 1-10, being fictitious entities
                                   unknown at this time

                                    _______________

                     Appeal from the United States District Court
                             For the District of New Jersey
                                (Civ. No. 2-11-cv-04530)
                     District Judge: Honorable Stanley R. Chesler
                                    ______________

                                Argued March 5, 2014

         Before: McKEE, Chief Judge, AMBRO and JORDAN, Circuit Judges

                                 (Filed: May 7, 2014)

Steven P. Haddad (argued)
510 Thornall Street, Suite 270
Edison, New Jersey 08837
             Counsel for Appellant

Robert M. Kaplan (argued)
Margolis Edelstein
100 Century Parkway, Suite 200
Mount Laurel, New Jersey 08054
             Counsel for Appellee
                                       ______________

                                          OPINION
                                       ______________

McKEE, Chief Judge.

         Marina Balyan appeals the District Court’s denial of her Federal Rule of Civil

Procedure 60(b) motion to reinstate her complaint. For the reasons that follow, we vacate

the District Court’s judgment and remand for further proceedings consistent with this

opinion.

         We write solely for the parties and will therefore recount only those facts that are

essential to our disposition.

         We review the denial of a Rule 60(b) motion for abuse of discretion. Ahmed v.

Dragovich, 297 F.3d 201, 209 (3d Cir. 2002). A district court abuses its discretion when

its decision “rests upon a clearly erroneous finding of fact, an errant conclusion of law or

an improper application of law to fact.” Morris v. Horn, 187 F.3d 333, 341 (3d Cir.

1999).

         Balyan argues that the District Court should have granted her Rule 60(b) motion

because her attorney’s actions in failing to prosecute her case inequitably falls on [her]

shoulders directly’ because the statute of limitations on her claims have since expired.

(Appellant’s Opening Brief at 6.) Rule 60(b) provides in pertinent part that a district

court may relieve a party from a final judgment because of: “(1) mistake, inadvertence,

surprise, or excusable neglect; [or] . . . (6) any other reason that justifies relief.” Fed. R.

Civ. P. 60(b). When considering a Rule 60(b)(1) motion claiming excusable neglect, the



                                               2
district court must consider “the danger of prejudice to the [opposing party], the length of

the delay and its potential impact on judicial proceedings, the reason for the delay,

including whether it was within the reasonable control of the movant, and whether the

movant acted in good faith.” In re Cendant Corp. PRIDES Litig., 235 F.3d 176, 182 (3d

Cir. 2000) (quoting Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.

380, 395 (1993)). We have imposed a “duty of explanation” on district courts examining

a Rule 60(b)(1) excusable neglect motion, meaning they must “entertain[] an analysis of

the [Pioneer] factors.” Id.

       Here, the District Court on remand should explicitly analyze the Pioneer factors in

light of the facts of this case. Specifically, the District Court should consider the fact that

the statute of limitations has expired on Balyan’s claims. In fact, the order dismissing

Balyan’s claims was “without prejudice” Moreover, the order further stated that

Baylan’s recourse was to “re-file the Complaint as a new case, subject to the

requirements of the relevant statute of limitations.” Balyan v. Baldwin, No. 11-4530

(SRC) (D.N.J. July 26, 2012).

       A dismissal without prejudice effectively precludes a plaintiff from refiling suit if

any relevant statutes of limitations have expired after filing the original suit. See Hritz v.

Woma Corp., 732 F.2d 1178, 1182 (3d Cir. 1984) (noting that plaintiffs’ “gravest

prejudice” is “having their claim barred completely by the statute of limitations”).

       Even though the District Court was silent as to whether it understood that it was

effectively dismissing Balyan’s claims with prejudice, the text of the order certainly




                                               3
suggests that the court was unaware that it was dismissing with prejudice because of the

futility of refilling.

        Accordingly, the most appropriate resolution of this appeal is a remand to allow

the District Court to analyze all of the Pioneer factors.

        For the reasons set forth above, we vacate the District Court’s judgment and

remand for further proceedings consistent with this opinion.




                                              4